                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEREK SWEET,

               Plaintiff,

       v.                                              Case No. 3:18-cv-00097-JPG-MAB

JOHN TROST, et al.,

               Defendants.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Magistrate Judge Mark A. Beatty has issued a Report and Recommendations (“Report”)

on the defendants’ motion for summary judgment on the issue of exhaustion of administrative

remedies. (ECF Nos. 31, 57.) The Court may accept, reject, or modify—in whole or in part—the

findings or recommendations of the magistrate judge in his Report. FED. R. CIV. P. 72(b)(3). The

Court must review de novo the portions of the report to which objections are made. Id. “If no

objection or only partial objection is made, the district court judge reviews those unobjected

portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999).

       Here, following a hearing pursuant to Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008),

Magistrate Judge Beatty found that Plaintiff Derek Sweet did not exhaust his administrative

remedies. Specifically, Magistrate Judge Beatty instructed that (1) the record shows that Sweet

received a response to his initial grievance, contrary to Sweet’s assertions; and (2) by Sweet’s

own admissions, he acknowledged that nothing prevented him from putting his grievances in the

requisite box for pickup. (ECF No. 57, pp. 7–8.) Sweet has filed an objection, so the Court has

conducted a de novo review—but his objection rehashes his original argument and does not

withstand scrutiny for all of the reasons that Magistrate Judge Beatty has articulated. (ECF No.


                                                1
63.) The Court will adopt Magistrate Judge Beatty’s Report in its entirety.

       There is one other matter to address. Sweet has filed a motion for a free copy of the

transcript from his Pavey hearing. (ECF No. 52.) But parties do not have a constitutional right to

a complimentary copy of any document in their court files. See United States v. Groce, 838 F.

Supp. 411, 413, 414 (E.D. Wis. 1993). Before providing copies free of charge, a district court

may require the requestor to show: (1) that he has exhausted all other means of access to his files

(i.e., through his trial and appellate counsel); (2) that he is financially unable to secure access to

his court files (i.e., through a showing similar to that required in 28 U.S.C. § 1915(a)(2) which

includes a certified copy of the prisoner’s trust account for the previous six-month period prior to

filing); and (3) that the documents requested are necessary for the preparation of some specific

non-frivolous court action. See United States v. Wilkinson, 618 F.2d 1215, 1218-19 (7th Cir.

1980); Rush v. United States, 559 F.2d 455, 459 (7th Cir. 1977); Groce, 838 F. Supp. at 413–14.

These minimal requirements do not impose any substantial burden to financially unable prisoners

who desire their records be sent to them at government expense.

       Here, Sweet did not attempt to show that he is financially unable to pay for the copies he

seeks. He could have attached a certified copy of his prisoner’s trust account to his motion, but

he did not. The Court accordingly must deny Sweet’s motion. (ECF No. 52.)

       So for the foregoing reasons, the Court:

   •   ADOPTS the Report in its entirety (ECF No. 57);

   •   GRANTS the defendants’ motion for summary judgment on the issue of exhaustion of
       administrative remedies (ECF No. 31);

   •   DENIES Sweet’s motion for a copy of transcripts (ECF No. 52);

   •   DISMISSES this case WITHOUT PREJUDICE; and

   •   DIRECTS the Clerk of Court to enter judgment accordingly.

                                                  2
IT IS SO ORDERED.

DATED: MAY 22, 2019

                          s/ J. Phil Gilbert
                          J. PHIL GILBERT
                          U.S. DISTRICT JUDGE




                      3
